DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.  Support for applicants’ amendment to the claims can be found at least at paragraph 0042 of the present specification. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 16, 17, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al.  (PGPub US 2011/0008546) in view of Bozeman et al. (US Patent 3,667,425) and Sievert et al. (US Patent 4,171,392).
Regarding applicants’ claim 10, Suzuki et al. disclose a hot-dipped galvanized steel sheet (paragraph 0034).  Applicants’ present limitations with regards to the process by which the steel strip is coated are product-by-process limitations.  While product-by-process claims are 
	In the present case there are numerous variables which contribute to the final structure of a hot-dip galvanized steel strip and which are not defined in the present claims (e.g. bath composition and cooling rates).  One of ordinary skill in the art at the time of the invention would have found it obvious to form corrosion protective coatings on steel strips in a manner conforming to applicants’ claimed process that result in a Q value which falls within the claimed range, and therefore coated steels strips conforming to the claimed requirements.
	Suzuki et al. disclose coating a steel sheet by dipping in a molten bath with a steel sheet temperature of 440 - 550℃, a bath temperature of 440 - 500℃, a coating weight that is adjusted by gas wiping, and where there is no requirement for further heat treatment (paragraph 0091-0092). While Suzuki et al. do not appear to disclose the use of a particular wiping device or parameters, Bozeman et al. disclose hot pipping utilizing an angled gas wiping process which alleviates or eliminates problems associated with perpendicular gas streams (col. 1 line 63 - col. 2 line 32).  One of ordinary skill in the art at the time of the invention would have found it obvious to use known art recognized wiping devices/methods, and further would have found it obvious to adapt the wiping device of Bozeman et al. to the hop-dipping process of Suzuki et al. in order to avoid problems associated perpendicular impingement of gas wiping streams.	The et al. utilizing an angle of 15º and a nozzle distance which is adjustable (col. 3 lines 1-27).  
	Neither Suzuki et al. nor Bozeman et al. appear to disclose a temperature for the wiping gas, however the discovery of a workable gas temperatures within the ordinary level of skill.  Sievert et al. disclose a process of galvanizing a steel strip where the apparatus of Bozman et al. is used to control the coating weight, and the gas temperature is disclosed to be generally less than temperature of the strip leaving the coating bath (col. 4 lines 4-10).
	Where α is 15º, h is unknown, T3 is less than 550℃ (e.g. 480℃), and ΔT for example may be 500℃ - 480℃ = 20℃ (example values selected form within disclosed ranges).  Given these values the resulting Q value is                         
                            
                                
                                    3.76
                                    +
                                    (
                                    15
                                    *
                                    
                                        
                                            10
                                            +
                                            6.3
                                            
                                                
                                                    h
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    10
                                    -
                                    0.86
                                    *
                                    
                                        
                                            480
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    4.82
                                    *
                                    20
                                
                            
                        
                     =                         
                            
                                
                                    153.76
                                    +
                                    94.5
                                    h
                                
                                
                                    -
                                    198037.6
                                
                            
                        
                     = a negative value, which is less than 6.956 as required by the present claims.
Regarding applicants’ claims 19, 22 and 27, Suzuki et al. do not appear to explicitly characterize the longitudinal or cross direction waviness or the Fe-Al grain diameters, however one of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to have substantially identical structures and properties.  Given that Suzuki et al. as modified above results in a process utilizing a molten zinc bath to obtain galvanized coatings of substantially identical thickness while utilizing substantially identical temperature and nozzle requirements resulting in Q values less than or equal to 6.956, the galvanized steel strip of Suzuki et al. (as modified) would be expected to have a structure and properties substantially identical to those of applicants’ hot-dipped galvanized steel strip including waviness values and grain diameters which fall within or at least overlap those values claimed by applicants’.
Regarding applicants’ claim 12 and 16, Suzuki et al. disclose an aluminum content of 0.12 to 0.22 weight percent (paragraph 0092) which overlaps applicants’ presently claimed proportions.  One of ordinary skill in the art at the time of the invention would have found it obvious to select from the aluminum values disclosed by Sievert et al. including those values which fall within applicants’ presently claimed range.
Regarding applicants claim 17, Suzuki et al. disclose a steel composition having proportions which overlap those disclosed by applicants’ (paragraphs 0053-0082).  One of ordinary skill in the art at the time of the invention would have found it obvious to select from the proportions disclosed by Suzuki et al. including those which meets applicants’ claimed compositional requirements.
Regarding applicants’ claim 18, Suzuki et al. disclose a coating weight of 20 to 150 g/mm2 (paragraph 0093) which overlaps applicants’ claimed range of 1-10µm.  Where the coating density is approximated to that of zinc (7.13 g/cm3) the disclosed coating weight range would yield a thickness range of approximately 2.8 to 20µm.
Regarding applicants’ claim 20, Suzuki et al. in view of Sievert et al. result in the use of a gas temperature of less than the steel strip exiting the molten bath (Sievert et al. col. 4 lines 4-6), which overlaps applicants’ presently claimed range of 15 to 50℃.
Regarding applicants’ claims 21, 23 and 24, the further limitations with regards to the angle of the nozzle, the nozzle distance, and the gas pressure are product-by-process limitations.  While to prior art does not appear to explicitly disclose an angle of -5 to 5º the Q value, as discussed above with respect to claim 10, falls within the range of Q values claimed.  Applicants’ specification has been reviewed and there is no evidence such that one of ordinary skill in the art would conclude that the claimed angle resulting in structure features which exclude the hot-et al. Further applicants’ specification states that “It is essential to the invention that the value Q that can be calculated by formula (I) is not more than 6.956. If the value Q is not more than 6.956, what are obtained are steel strips coated in accordance with the invention that have a particularly advantageous surface; in particular, long-range corrugation judged by the value Wsa_mod is advantageous.” (present specification, paragraph 0037).  Given that Suzuki et al. as modified above, disclose a steel strip having a corrosion-protective coating wherein the coating is applied by a process satisfying the requirements of formula I, (Q value), then the steel strip of Sievert et al. possesses the necessary structure imposed by the presently claimed process steps. 
Regarding applicants’ claim 25, Suzuki et al. disclose a hot-dipped galvanized steel sheet (paragraph 0034).  Applicants’ present limitations with regards to the process by which the steel strip is coated are product-by-process limitations.  While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Further the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113).
	In the present case there are numerous variables which contribute to the final structure of a hot-dip galvanized steel strip and which are not defined in the present claims (e.g. bath composition and cooling rates).  One of ordinary skill in the art at the time of the invention would have found it obvious to form corrosion protective coatings on steel strips in a manner 
	Suzuki et al. disclose coating a steel sheet by dipping in a molten bath with a steel sheet temperature of 440 - 550℃, a bath temperature of 440 - 500℃, a coating weight that is adjusted by gas wiping, and where there is no requirement for further heat treatment (paragraph 0091-0092). While Suzuki et al. do not appear to disclose the use of a particular wiping device or parameters, Bozeman et al. disclose hot pipping utilizing an angled gas wiping process which alleviates or eliminates problems associated with perpendicular gas streams (col. 1 line 63 - col. 2 line 32).  One of ordinary skill in the art at the time of the invention would have found it obvious to use known art recognized wiping devices/methods, and further would have found it obvious to adapt the wiping device of Bozeman et al. to the hop-dipping process of Suzuki et al. in order to avoid problems associated perpendicular impingement of gas wiping streams.	The apparatus of Bozeman et al. utilizing an angle of 15º and a nozzle distance which is adjustable (col. 3 lines 1-27).  
	Neither Suzuki et al. nor Bozeman et al. appear to disclose a temperature for the wiping gas, however the discovery of a workable gas temperatures within the ordinary level of skill.  Sievert et al. disclose a process of galvanizing a steel strip where the apparatus of Bozman et al. is used to control the coating weight, and the gas temperature is disclosed to be generally less than temperature of the strip leaving the coating bath (col. 4 lines 4-10).
Where α is 15º, h is unknown, T3 is less than 482℃ (e.g. 480℃), and ΔT for example may be 500℃ - 480℃ = 20℃ (example values selected form within disclosed ranges).  Given these values the resulting Q value is                         
                            
                                
                                    3.76
                                    +
                                    (
                                    15
                                    *
                                    
                                        
                                            10
                                            +
                                            6.3
                                            
                                                
                                                    h
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    10
                                    -
                                    0.86
                                    *
                                    
                                        
                                            480
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    4.82
                                    *
                                    20
                                
                            
                        
                     =                         
                            
                                
                                    153.76
                                    +
                                    94.5
                                    h
                                
                                
                                    -
                                    198037.6
                                
                            
                        
                     = a negative value, which is less than 6.956 as required by the present claims.
et al. do not appear to explicitly disclose an angle of -5 to 5º, a gas temperature or specific nozzle distance, the Q value, as discussed above falls within the range of Q values claimed.  Applicants’ specification has been reviewed and there is no evidence such that one of ordinary skill in the art would conclude that these parameters result in structural features which exclude the hot-dipped galvanized steel strip of Sievert et al. Further applicants’ specification states that “It is essential to the invention that the value Q that can be calculated by formula (I) is not more than 6.956. If the value Q is not more than 6.956, what are obtained are steel strips coated in accordance with the invention that have a particularly advantageous surface; in particular, long-range corrugation judged by the value Wsa_mod is advantageous.” (present specification, paragraph 0037).  Given that Sievert et al. disclose a steel strip having a corrosion-protective coating wherein the coating is applied by a process satisfying the requirements of formula I, (Q value), then the steel strip of Sievert et al. possesses the necessary structure imposed by the presently claimed process steps.
Regarding applicants’ claim 26, in addition to the those reason provide above with respect to the processing parameters, Suzuki et al. disclose a coating thickness approximated to be 2.8 to 21µm (as discussed above with respect to claim 18), but do not appear to explicitly characterize the longitudinal or cross direction waviness or the Fe-Al grain diameters, however one of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to have substantially identical structures and properties.  Given that the prior art disclose a hot-dip galvanization process utilizing a molten zinc bath to obtain galvanized coatings of substantially identical thickness while utilizing substantially identical temperature and nozzle requirements resulting in Q values less than or equal to 6.956, the et al. would be expected to have a structure and properties substantially identical to those of applicants’ hot-dipped galvanized steel strip including waviness values and grain diameters which fall within or at least overlap those values claimed by applicants’.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over over Suzuki et al.  (PGPub US 2011/0008546) in view of Bozeman et al. (US Patent 3,667,425) and Sievert et al. (US Patent 4,171,392), as applied to claim 10-12 above, further in view of Shindou et al. (US Patent 4,812,371).
Suzuki et al. disclose hot-dipped galvanized steel strip as discussed above with respect to claims 10-12, but do not appear to disclose the addition of magnesium.  Shindou et al. disclose a Zn-Al hot-dip galvanized steel sheet where magnesium may be included to further enhance corrosion resistance with preferred amounts in the range of 0.05 to 0.5 wt. % (col. 4 line 64 - col. 5 line 16).  One of ordinary skill in the art at the time of the invention would have found it obvious to include magnesium in the coating of Suzuki et al. in amounts from 0.05 to 0.5 wt. % in order to enhance the corrosion resistance of the coating. 

Response to Amendments to the Claims and Arguments
	Applicants’ arguments’ have been considered along with applicants’ amendments to the claims filed February 7, 2022, and have been found to overcome the rejections based on Sievert et al. in view of Bozeman et al.  However following further search and consideration new grounds of rejection have been found deemed appropriate and have been set forth above.  This action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784